DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1-4, the previous §112(b) rejections directed to the claims are withdrawn.  New §112(b) rejections are directed to the amended claims as set forth below.
In view of the amendments to Claims 1-4 and new Claim 10, the prior art rejections directed to the claims are maintained, with revised mappings as necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “containing Fe as the main component” renders the claim indefinite.  It is unclear as to ranges of values of content of Fe constitute “containing Fe as the main component” as opposed to not; for example, the term could refer Fe being contained, 30% 
	For purposes of Office examination, the Examiner is interpreting these terms to mean that the binder phase contains Fe.

	In regards to Claim 2, the phrase “a polished cross section” of the cemented carbide renders the claim indefinite.  It is unclear as to what processes and parameters, as well as cutting and polishing, constitute a “polished cross section of the cemented carbide”.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned limitation.

In addition to the rejections set forth above, Claims 2-10 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the online publication “Carbide phases formed in WC-M (M = Fe/Ni/Cr) systems”, Fernandes et al., Ceramics International 35, 2009, pp. 369-372 (Fernandes) in view of online publication “Microstructure and mechanical properties of WC Ni-Si based cemented carbides developed by powder metallurgy”, Correa et al, Int. Journal of Refractory Metals and Hard Materials 28, 2010, pp. 572-575 (Correa).
	In regards to Claims 1-8, Fernandes teaches a composition prepared with 10 wt. % of metallic binder of a WC-M system (Abstract) – corresponding to a cemented carbide comprising 55-90 parts by mass of WC particles and 10-45 parts by mass of a Fe-based binder phase (instant Claim 1).  Fernandes also teaches that in embodiments, metallic binders in the prepared powders comprised 3.9 wt. % Fe, 4.4 wt.% Ni, and 1.0 wt.% Cr (C-WC3, Table 1, Page 370), and 3.3 wt. % Fe, 3.3 wt.% Ni, and 3.3 wt.% Cr, corresponding to a binder phase having a composition comprising the contents of Ni, Cr, and the balance of Fe as claimed in instant Claim 1.  However, Fernandes does not explicitly teach that the binder phase additionally comprises W, C, or Si, or that 0.05-2.0% by area is comprised of Fe-Si-O based particles (instant Claim 1).
	In the same field of cemented carbides utilizing WC with binders, Correa teaches that cemented carbides including alloying elements of Si, Cr, and Fe, amongst others, can produce strengthening of nickel by solid solution in the alloy, wherein in the addition of silicon acts to provide strengthening, and allow for the microstructure to be strengthened with Si (Introduction, ¶5, Page 572), wherein the Si contributes to higher dissolution of W in the binder (¶1, Page 574), and that during the process of manufacturing, carbon black powders were utilized with the other components (Page 572, ¶7).  Correa also teaches that the result of addition to Si results in greater fracture toughness (Page 575, ¶¶3-4).  
n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
One of ordinary skill in the art would expect, given that the composition and method of production of metallurgy is substantially similar to that of the instant application, that phases and precipitates such as the Fe-Si-O-based particles as claimed would be present in the 0.05-2.0% by 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Fernandes teaches the powder for metallurgy was formed from WC powder, chromium, and nickel, wherein the powders were pressed at 190 MPa and heat treated at a maximum of 1400 °C (Page 370, ¶2), which is the substantially similar method used by Applicants to produce the claimed product.  In particular, Applicant teaches that the powder for molding is subjected to a HIP treatment at 1240+40 °C and 100-140 MPa (¶85).  Additionally, Applicant teaches that W is diffused from the WC powder and that O is adsorbed onto the metal powder or exists as surface oxides (¶76), one of ordinary skill in the art would expect that the content of W and O within the product of Fernandes in view of Correa to inherently exhibit the same content and properties, given the substantially similar processes.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the 

In regards to Claim 5, Fernandes teaches that WC powder with a particle size <10 µm was used for the composition – corresponding to and/or overlapping with the claimed limitations of the WC particles having a median diameter D50 of 0.5-10 µm (instant Claim 5).

In regards to Claim 6, both Fernandes and Correa are silent as to the presence of Co or Mn in the cemented carbide composition.  Therefore, one of ordinary skill in the art would expect the presence of such components to be approximately 0% -- corresponding to the claimed ranges of 0-5% and 0-1% as claimed for Co and Mn, respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the online publication “Carbide phases formed in WC-M (M = Fe/Ni/Cr) systems”, Fernandes et al., Ceramics International 35, 2009, pp. 369-372 (Fernandes) in view of online publication “Microstructure and mechanical properties of WC Ni-Si based cemented carbides developed by powder metallurgy”, Correa et al, Int. Journal of Refractory Metals and Hard Materials 28, 2010, pp. 572-575 (Correa) as applied to Claims 1-8 above, and further in view of Japanese Patent Application Publication No. JP 2004-4243380 (Hattori).
In regards to Claim 9, Fernandes in view of Correa teach the cemented carbides as claimed in Claim 1, but does not explicitly teach a roll for rolling having an outer layer bonded to an outer peripheral surface of a steel sleeve or shaft.
In the similar field of utilizing cemented carbide compositions, Hattori teaches a composite roll for rolling made of cemented carbide (Abstract), wherein the outer layer of the roll is formed from cemented carbide excellent in wear resistance (Abstract).
It would have been obvious to have utilized the outer layer of the composite roll of Hattori as the composition of Fernandes in view of Correa at the effective filing date of the invention.  One skilled in the art would have been motivated by the desire and expectation of utilizing the material with high toughness and hardness within an industrial tool utilizing cemented carbide with an inner layer of a steel-based or iron-based alloy, as taught by Hattori, to improve functionality – a roll for rolling having an outer layer bonded to an outer peripheral surface of a steel sleeve or shaft.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that the binders taught by Fernandes do not meet the requirements of the present invention, as Applicant argues that the binders teach 42%/33% Fe, 11%/33% Cr, and 47%/33% Ni for C-WC3/M-WC4 (Applicant’s Arguments, Page 8, Table 1), which do not correspond to the requirements of the present invention, and the cemented carbides by Correa 
In regards to Applicant’s arguments, Examiner respectfully disagrees regarding the content of the binders of Fe, Cr, and Ni as disclosed in Fernandes.  As set forth in the Non-Final Rejection, Examiner set forth that Fernandes teaches a composition prepared with 10 wt. % of metallic binder of a WC-M system (Abstract) – corresponding to a cemented carbide comprising 55-90 parts by mass of WC particles and 10-45 parts by mass of a Fe-based binder phase (instant Claim 1).  Fernandes also teaches that in embodiments, metallic binders in the prepared powders comprised 3.9 wt. % Fe, 4.4 wt.% Ni, and 1.0 wt.% Cr (C-WC3, Table 1, Page 370), and 3.3 wt. % Fe, 3.3 wt.% Ni, and 3.3 wt.% Cr, corresponding to a binder phase having a composition comprising the contents of Ni, Cr, and the balance of Fe as claimed in instant Claim 1.  The values of the component contents within Table 1 of Applicant’s arguments do not correspond to any values disclosed in Fernandes.
Regarding Applicant’s argument of the cemented carbides of Correa being different of the present invention, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In particular, both Correa and Fernandes are directed to WC-based cemented carbides that both contain Ni, and it is well-known in the art that cemented carbides using various binder bases may be utilized with WC, as evidenced by Correa’s teaching that alloying elements in a prima facie obvious over the claims as presented.
Therefore, Applicant’s arguments are not persuasive.

Applicant additionally argues that Fernandes and Correa do not teach or suggest a cemented carbide containing Fe-Si-O-containing particles, citing that O is necessary for forming particles, and directing arguments toward the range of O contained in the instant invention (Applicant’s Arguments, Page 9), and the corresponding properties of the Inventive and Comparative Examples (Page 10), such that the prior art references do not teach the said limitation.
In regards to Applicant’s arguments, Examiner notes that as set forth above in the Final Rejection, the Specification of the instant application teaches that O is adsorbed onto the metal powder or exists as surface oxides (¶76); therefore, one of ordinary skill in the art would expect that the content of O within the product of Fernandes in view of Correa to inherently exhibit the same content and properties, given the substantially similar processes.  Examiner notes that 
Applicant has not indicated the specific differences in production method, nor other specific and sufficient evidence, such as for example a declaration, to meet its burden in showing that the product of Fernandes in view of Correa would not contain the oxygen content as claimed within the present invention.
  Therefore, Applicant’s argument is not persuasive, and the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/            Primary Examiner, Art Unit 1784